             Case 2:17-cv-00495-JD Document 389 Filed 08/24/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                         )
EDDYSTONE RAIL COMPANY, LLC,             )
                                         )
             Plaintiff/Counterdefendant, )
                                         )
      v.                                 )                  Civil Action No. 17–cv–00495
                                         )
BRIDGER LOGISTICS, LLC, JULIO RIOS,      )
JEREMY GAMBOA, FERRELLGAS                )
PARTNERS, L.P., and FERRELLGAS L.P.      )
                                         )
            Defendants/Counterclaimants/ )
            Third-Party Plaintiffs.      )
                                         )
________________________________________ )


                STIPULATION REGARDING ADMISSIBILITY OF EVIDENCE

        WHEREAS, the parties to the above-captioned matter (the “Parties”) have recently

discussed various methods to streamline the process of admitting evidence in this case, including

at trial; and

        WHEREAS, as a result of those discussions, the Parties have reached agreement

regarding several proposed compromises relating to the admissibility of several categories of

documents;

        NOW, WHEREFORE, IT IS HEREBY STIPULATED and AGREED by the Parties as

follows:

        1.       There shall be a rebuttable presumption that all documents produced in discovery

in the above-captioned action (the “Action”) meet the requirements for authenticity under Fed.

R. Evid. 901, the presumption being rebuttable upon the submission of competent evidence

contesting authenticity.



                                                                                        16549002 1
            Case 2:17-cv-00495-JD Document 389 Filed 08/24/20 Page 2 of 5




       2.      The following categories of documents produced before July 28, 2020 in

discovery in this Action shall be considered to meet the business records exception to the hearsay

rule as set forth in Fed. R. Evid. 803(6)): (i) accounting documents, (ii) reports reflecting

operations at the Eddystone, Pa. transloading facility (“Facility”) or rail and barge movements,

(iii) monthly management reports, and (iv) rate sheets.

       3.      As used in Paragraph 2, above,

               (i) “accounting documents” shall mean (a) all records, spreadsheets, and other

       documents sourced from any accounting system of any Bridger/Ferrellgas entity,

       Eddystone, or any Jamex entity, including without limitation general ledgers, sub-ledgers,

       accounts payable and accounts receivable registers, journal entries, trial balances, income

       statements, balance sheets, cash flow statements, and any other reports of the data in such

       accounting system (excluding any reports created for purposes of this litigation); and (b)

       invoices sent to or by any Bridger/Ferrellgas entity, Eddystone, or any Jamex entity;

               (ii) “reports reflecting operations at the Eddystone, Pa. transloading facility or rail

       and barge movements” shall mean the records, spreadsheets, and other documents created

       or compiled by any Bridger/Ferrellgas entity or Eddystone that reflect transloading

       operations at the Facility and/or train and barge transit to or from the Facility, including

       train tracking reports, barge tracking reports, and documents disclosing storage tank

       levels, loading rates, or unloading rates;

               (iii) “monthly management reports” shall include the spreadsheets created by any

       Bridger entity reflecting consolidated accounting and financial information of Bridger

       entities;




                                                -2-
                                                                                             16549002 1
         Case 2:17-cv-00495-JD Document 389 Filed 08/24/20 Page 3 of 5




               (iv) “rate sheets” shall mean spreadsheets and records reflecting fee schedules

       created by any Bridger or Ferrellgas entity.



Attorneys for Plaintiff/Counterdefendant          Attorneys for Defendants/Counterlaimants/Third-
Eddystone Rail Company, LLC                       Party Plaintiffs, Bridger Logistics, LLC,
                                                  Ferrellgas Partners, LP, and Ferrellgas, LP

s/ Andrew J. Sloniewsky
Henry E. Hockeimer, Jr. (PA #86768)               s/ Jacob A. Kramer
Terence M. Grugan (PA #307211)                    Richard L. Scheff (PA #35213)
BALLARD SPAHR LLP                                 Michael C. Witsch (PA #313884)
1735 Market Street, 51st Floor                    ARMSTRONG TEASDALE LLP
Philadelphia, PA 19103-7599                       One Commerce Square
Telephone: (215) 665-8500                         2005 Market Street, 29th Floor
Facsimile: (215) 864-8999                         Philadelphia, PA 19103
hockeimerh@ballardspahr.com                       Tel. (267) 780-2000
grugant@ballardspahr.com                          Fax (215) 405-9070
                                                  rscheff@mmwr.com
Filiberto Agusti (pro hac vice)                   mwitsch@mmwr.com
Jeffrey M. Theodore (pro hac vice)
Andrew J. Sloniewsky (pro hac vice)               Lawrence G. Scarborough (pro hac vice)
Nicholas Petts (pro hac vice)                     BRYAN CAVE LEIGHTON PAISNER LLP
STEPTOE & JOHNSON LLP                             1290 Avenue of the Americas
1330 Connecticut Avenue, NW                       New York, New York 10104
Washington, DC 20036                              Telephone: (212) 541-2000
Telephone: (202) 429-3000                         Facsimile: (212) 541-4630
Facsimile: (202) 429-3902                         lgscarborough@bclplaw.com
fagusti@steptoe.com
jtheodore@steptoe.com                             Jacob A. Kramer (pro hac vice)
asloniewsky@steptoe.com                           BRYAN CAVE LEIGHTON PAISNER LLP
npetts@steptoe.com                                1155 F Street, NW
                                                  Washington, D.C. 20004
                                                  Telephone: (202) 508-6000
Attorneys for Defendants Julio Rios and           Facsimile: (202) 508-6200
Jeremy Gamboa                                     jake.kramer@bclplaw.com

s/ Jonathan D. Kelley                             Brian C. Walsh (pro hac vice)
Julie Negovan, Esquire (1651)                     Alicia E. Ragsdale Olszeski (pro hac vice)
GRIESING LAW, LLC                                 BRYAN CAVE LEIGHTON PAISNER LLP
1717 Arch Street, Suite 3630                      211 North Broadway, Suite 3600
Philadelphia, Pennsylvania 19103                  St. Louis, Missouri 63102
jnegovan@griesinglaw.com                          Telephone: (314) 259-2000
                                                  Facsimile: (314) 259-2020


                                              -3-
                                                                                        16549002 1
         Case 2:17-cv-00495-JD Document 389 Filed 08/24/20 Page 4 of 5




Jeremy A. Fielding, PC (pro hac vice)     brian.walsh@bclplaw.com
jeremy.fielding@kirkland.com              ali.ragsdale@bclplaw.com
Jonathan D. Kelley (pro hac vice)
jon.kelley@kirkland.com                   Sarah L. Hartley (pro hac vice)
KIRKLAND & ELLIS LLP                      BRYAN CAVE LEIGHTON PAISNER LLP
1601 Elm Street, 27th Floor               1700 Lincoln Street, Suite 4100
Dallas, Texas 75201                       Denver, Colorado 80203
Telephone: (214) 972-1755                 Telephone: (303) 861-7000
Facsimile: (214) 972-1771                 Facsimile: (303) 866-0200
                                          sarah.hartley@bclplaw.com



SO ORDERED:




   Hon. Jan. E. DuBois, J.




                                        -4-
                                                                         16549002 1
          Case 2:17-cv-00495-JD Document 389 Filed 08/24/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       This is to certify that I have this August 24, 2020 caused copies of the foregoing

Stipulation Regarding Admissibility of Evidence to be sent to counsel for all parties via email.



Dated: August 24, 2020                               ___/s/ Andrew J. Sloniewsky
                                                     Andrew J. Sloniewsky




                                               -5-
                                                                                            16549002 1
